Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in reply to amendments filed 12/28/2020.
In light of the amendments, the objections and 35 USC 112(b) rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 – 13, 15 – 16, 18 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (US 2017/0136847) in view of Ichishi et al (US 2014/0144998).
Lim teaches the following claimed method steps of claim 11: A method of operating a vehicle climate system for a vehicle (see abstract), wherein the vehicle climate system includes a blower motor and a controller in communication with the blower motor (see paragraphs [0006], [0022] and [0046]) comprising: 
by a controller (see element 20 of FIG 1):
responsive to an ambient temperature outside the vehicle being less than a threshold (see sensor 13, see also paragraphs [0019] and [0020]), 

operating by the controller the blower motor according to a second parameter different than the first parameter (see paragraphs see paragraphs [0006], [0022], [0043], [0046] and [0049]).

	Regarding the “wherein the first parameter is a first voltage for operating the blower motor, wherein the second parameter is a second voltage for operating the blower motor, and wherein the second voltage is different than the first voltage,” Lim discloses this:  see paragraphs [0008], [0043], [0047] and [0058] as well as FIGs 5A – 5B.  Examiner notes paragraph [0047], stated in a different way, teaches that the blower voltage is reduced (thus reducing the amount of air blown) so that less heat is removed from the engine to improve fuel efficiency and, per paragraph [0043], the x-axis in FIGs 5A – 5B is directly correlated with the voltage for operating the blower – thus the “existing operating point” and “optimum operation point” correlate to the first and second parameters, i.e. voltages.

Regarding the first parameter “when an engine is being used to propel the vehicle” and the second parameter “when an electric machine and not the engine is being used to propel the vehicle,” the method of Lim is taught to address the issue of how to improve heating efficiency in vehicles with “insufficient” heat sources, but does not define further what that means, i.e. what kind of vehicles are included (see paragraph [0007]).  
explicitly teaches an HVAC control system for hybrid and plug-in hybrid vehicles (see paragraphs [0002] – [0006] and [0175]), i.e. vehicles with both an internal combustion engine and an electric motor/machine.  Ichichi teaches a control method that utilizes ambient temperature (see FIG 2 and input 52) as well as other inputs.
Lim teaches a method that operates the blower motor according to a first and second parameter (see FIG 5B “existing operating point” vs “optimum pertain point” and see paragraph [0043] for operational amount of motor including voltage applied), the parameters being determined by inputs including vehicle state information (see paragraph [0065] and FIGs 2 & 3) and user input (see S5 of FIG 2), it would have been obvious to one of ordinary skill in the art at the time of effective filing to include vehicle operation mode such as propulsion modes taught by Ichichi (see paragraphs [0175] – [0176]) as an input to the control method of Lim.  Doing so would allow the heating performance of the HVAC system to me optimized while also improving warming-up performance of the engine and improve fuel efficiency (see Lim paragraph [0080]).

Regarding claim 12, Lim in view of Ichishi further teaches wherein operating the blower motor according to the second parameter comprises: operating the blower motor according to the second parameter when the vehicle climate system is operating in an automatic climate control mode having a target cabin temperature (note the second parameter is the “optimum operation point” of FIG 5B which corresponds to S9 of FIG 2, 
Regarding claim 13, Lim in view of Ichishi further teaches wherein the threshold is in a range of approximately 0 degrees Celsius and approximately -9.5 degrees Celsius (see Ichishi paragraph [0173]).
Regarding claim 15, Lim in view of Ichishi further teaches wherein the second voltage is lower than the first voltage (note the second parameter is the “optimum operation point” of FIG 5B and see paragraph [0043] for operational amount of motor including voltage applied).
Regarding claim 16, Lim in view of Ichishi further teaches comprising: receiving at the controller a signal indicative of a vehicle operation mode (see rejection of claim 11 and see Lim paragraph [0065] and Ichishi paragraphs [0175] – [0176]).
Regarding claim 18, Lim in view of Ichishi further teaches wherein the second parameter includes at least a first voltage and a second voltage (note FIG 5B of Lim is representative for a given set of conditions, see paragraph [0078], and thus the optimum operating voltage will vary given the conditions), and wherein when the electric machine and not the engine is being used to propel the vehicle (see rejection of claim 11).
Regarding “wherein the threshold temperature includes at least a first step temperature and a second step temperature,” Ichishi teaches various step temperatures in its control method (see at least paragraph [0173], [0177] and [0179]).
Regarding the “operating by the controller the blower motor at the first voltage when the ambient temperature corresponds to the first step temperature, and operating 
It would be obvious to one of ordinary skill in the art at the time of effective filling to utilize a control method that includes the capacity to calculate a range of operating voltages for the motor given a range of temperature inputs when the vehicle is in electric operation mode, doing so would allow the heating performance of the HVAC system to be optimized while also improving warming-up performance of the engine and improve fuel efficiency (see Lim paragraph [0080]).
Regarding claim 19, Lim in view of Ichishi further teaches wherein the first parameter includes at least a third voltage and a fourth voltage, and wherein responsive to the engine being used to propel the vehicle, operating the blower motor at the third voltage when the ambient temperature corresponds to the first step temperature, and to operating the blower motor at the fourth voltage when the ambient temperature corresponds to the second step temperature (see the rejection for claim 18, the same teachings and reasoning applies when the vehicle is in engine mode).
Regarding claim 20, Lim in view of Ichishi further teaches wherein the first voltage is less than the third voltage (i.e. V1 < V3), and wherein the second voltage is less than the fourth voltage (i.e. V2 < V4):  
With the first and second voltages (V1 and V2) being associated with the second parameter
the third and fourth voltages (V3 and V4) being associated with the first parameter which is associated with the engine mode, 
it would be taught by Lim that V1 < V3 and V2 <V4 since Lim teaches the optimum operation point per the method achieves lower fan voltages for the lower heat quantities are desirable for efficiency.  In other words, Lim teaches
(V1electric machine mode) < (V3 engine mode) 
and 
(V2electric machine mode) < (V4 engine mode)

because the fan can be operated at a lower air flow rate, i.e. a lower voltage, when in electric machine mode (as compared to engine mode) in order to optimize operation.

This would correlate to battery operation of a hybrid vehicle (i.e. combustion engines produce more heat and have readily available electricity from the alternator, see Lim paragraph [0007] and see Ichishi paragraph [0004] discussing less heating available when in battery mode).

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive for the reasons below.
Applicant argues that Ichichi fails to teach “when an electric machine and not the engine is being used to propel the vehicle” because the system of Ichichi is a plug-in-may not be exclusively provided by the electric motor in EV operation mode.  Examiner disagrees.  Ichichi expressly discloses “the engine is frequently actuated even under the EV operation mode, which can make a passenger feel uncomfortable,” (see paragraph [0008]) which means the vehicle was being propelled by the motor (i.e. electric machine) and not the engine prior to the engine being actuated. Further, Ichichi teaches the problem being solved by the invention is to “suppress the operation of the internal combustion engine that might increase the coolant temperature at the startup of the vehicle,” i.e. the vehicle is to remain being powered solely by the motor until a parameter has been met.  Ichichi teaches the limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA M BECTON whose telephone number is (571)270-3063.  The examiner can normally be reached on M-F 8-5 EST with flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MARTHA M BECTON/Examiner, Art Unit 3762   

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762